                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

MICHAEL QUINCY SANDERS,

         Plaintiff,

v.                                                         Case No. 3:17cv803-TKW-MJF
CHIEF WILLIAMS, et al.,

         Defendants.
                                                  /

                                           ORDER

         This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 73). No objections to the Report and Recommendation

were filed. Having reviewed the Report and Recommendation, I agree with the

magistrate judge’s determination that Plaintiff’s claims against Defendants Williams

and Crawford should be dismissed with prejudice for failure to exhaust

administrative remedies. I also agree that Plaintiff’s claims against Defendant Johns

should be dismissed for failure to state a claim based on Plaintiff’s concession that

the motion to dismiss is “well taken” as to Johns since “there is no allegation of

serious physical injury or harm to [Plaintiff] which resulted from th[e] action of

Johns,” Doc. 70, at 6;1 however, based on Plaintiff’s concessions (and the fact that


     1
          This filing also states that “Plaintiff is filing a notice of voluntary dismissal without
prejudice as to Sergeant Johns,” but the notice was never filed. The Court is not inclined to treat
this statement as a voluntary dismissal of the claims against Defendant Johns because (1) the
Plaintiff was on his sixth amended complaint), the Court finds that the claims against

Johns should be dismissed with prejudice, not without prejudice as recommended

by the magistrate judge.

       Accordingly, it is ORDERED that:

       1.      The magistrate judge’s Report and Recommendation is adopted and

               incorporated by reference in this Order.

       2.      Defendants’ motion to dismiss (Doc. 67) is GRANTED, and the claims

               against Defendants Williams, Crawford, and Johns in the sixth

               amended complaint (Doc. 53) are DISMISSED with prejudice.

       3.      The Clerk shall close the case file.

       DONE and ORDERED this 25th day of October, 2019.

                                       T. Kent Wetherell, II
                                      T. KENT WETHERELL, II
                                      UNITED STATES DISTRICT JUDGE




statement indicates that a separate notice will be filed, and (2) Fed. R. Civ. P. 41(a) contemplates
a stand-alone filing.
                                                 2
